From: O5/22/2021 10:37 #OO?7 P.002/005

KIRTON LAW FIRM

 

Marton G. Kprton, Esq. Nassau County:

175 Fulton Avenue, Suite 305
Hempstead, New York 11550
Tel # (516) 833-5617

Fax # (516) 833-5620

 

September 7, 2021

VIA FACSIMILE
EX PARTE

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall

United States Courthouse
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Alexei Saab, 19 cr. 676 (PGG)
Dear Judge Gardephe:

I represent Alexei Saab in the above-referenced matter. The parties have fully briefed a
motion to controvert the search warrant referenced during the oral argument. However, a portion
of the Government’s August 18" response was filed under seal because it was classified. The
defense requests the appointment of CJA Attorney Deborah Colson to file all defense responses
under the Classified Information Procedures Act (CIPA).

| have been unable to get a security clearance to file motions and briefs under CIPA. I
contacted the Security Officer assigned to this case more than one year ago, however, I never
received security clearance. This Court set a trial date of January 10, 2022. There is insufficient
time for me to go through the security clearance protocol in a timely fashion. The Government
has made several filings, in this case, pursuant to CIPA. The defense contends that the
Government’s August 18" response under seal prevents a fult briefing by the parties concerning
the Government’s February 8, 2021, disclosure.

Ms. Colson is a member of the CJA Panel for the Southern District of New York
(SDNY).' She is an experienced attorney, and she has security clearance. Ms. Colson has agreed
to assist the defense on all matters related to CIPA. I have worked with her on at feast one matter

 

1 Please see the attached cv.

1
From:

05/22/2021 10:38 #007 P.OO3/006

in the SDNY. She is an intelligent and well-qualified attorney, The defense requests that Ms.
Colson be appointed pursuant to 18 U.S.C. 3006A. The defense requests an initial allotment of
50 hours at $155.00 per hour. I contacted Alan Nelson, the Second Circuit Budget Coordinator,
concerning her appointment. He will submit a supplemental pretrial budget, should this Court
appoint her as Associate Counsel. The defense requests that she be appointed to file and review
all matters related to the Classified Information and Procedures Act. | believe this is a necessary
and prudent use of government funds.

Please contact me if you have any questions or concems.
Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.

 
Fron: 05/22/2021 10:38 #OO7 P.004/005

DEBORAH COLSON

147 W, 15" Street, #118, New York, N.Y. 10011
(917) 543-6490, dcolson@colsonlaw.com

 

 

EXPERIENCE

COLSON LAW PLLC, New York, NY March 2016-Present
Principal

Principal of litigation practice specializing in criminal defense, Represent individual clients in criminal and civi) cases,
regulatory matters, and white collar investigations. CJA panel member in the Southern and Eastern Districts of New York.

COLSON & HARRIS LLP, New York, NY February 2010-February 2016

Partner

Bounding partner of litigation practice specializing in criminal defense, Represent individual clients in criminal and civil cases,
regulatory matters, and white collar investigations. Have conducted one federal felony jury trial to verdict and multiple
hearings on motions to dismiss and suppress. Prevailed in federal civil case, following an evidentiary hearing, on behalf of
client petitioning for derivative U.S, citizenship. Represented client charged with federal murder and racketeering conspiracy
in the Southern District of New York and have appealed the sentence to the Second Circuit Court of Appeals, FBT security
clearance. CJA panel member in the Southern and Eastern Disrricts of New York.

BRUNE & RICHARD LLP, New York, NY May 2009-December 2009

Attorney

Worked with team of lawyers preparing for federal conspiracy and securities Fraud trial in the Fastern District of New York in
the case of United States ». Ralph Cioffi and Matthew Tannin, 08-CR-415 (FB). Researched, wrote, and edited legal memoranda
and motions. Assisted with fact development, construction of legal arguments, and trial strategy.

HUMAN RIGHTS FIRST, New York, NY October 2007-April 2609
Aating Director, Law & Secunty Program (Dee. 2008-present)
Senior Associate, Law > Security Program (Oct. 200 7-Nor, 2008)

Researched, wrote, and edited investigative reports, policy papers, leat memoranda, and press materials. Authored “Phe Case
Against A Special Terrorism Court” (March 2009) and “Tortured Justice: Using Coerced Evidence to Prosecute Terrorist
Suspects” (April 2008). Managed program's Guantanamo monitoring and advocacy efforts by recruiting and supervising
yoluntecr observers, coordinating amicus briefings, writing and editing policy papers and press materials, and serving aS a
volunteer hearing observer. Developed and managed coalition of former federal prosecutors to assist with advocacy efforts
apainst preventive detention and national security courts for terrorism cases. Supervised all program staff, formulated and
executed program plans, administered program budget, edited yrant proposals. Oversaw program coordination with
legislative advocacy efforts of che Washington office. Organized conferences and panels.

FEDERAL DEFENDERS OF NEW YORK INC., Brooklyn, NY July 2001-October 2006
Assistant Federal Defender

Represented indigent clients charged with a variety of federal offenses, including fraud, computer-related offenses,
immigration crimes, drug offenses, and violent crimes. Handled al] aspects of litipation in the United Seates District Court,
Tastern District of New York, including plea negotiations, cooperation agreements, legal motions, evidentiary hearings, and
jury trials. Conducted five felony jury trials to verdict and multiple hearings on motions ro dismiss and suppress. Served as
lead counsel in a death-eligible murder case and convinced the government not to seek the death penalty. Supervised teams of
lawyers, investigators, paralegals and law students.

BRONX DEFENDERS, Bronx, NY January 2001-July 2001
Staff Attorney

Represented indigent clients charged with armed robbery, atterapted murder, assault, drug sales, and other felony offenses.
Handied all aspects of litigation in Bronx Supreme and Criminal Coutts. Worked with teams of lawyers, investigators, and
social workers. Served as lead counsel in one felony jury trial.
From: 05/22/2021 10:38 #007 P.OOS/O005

 

NEIGHBORHOOD DEFENDER SERVICE, New York, N¥ April 1999-December 2000
Staff Attorney

Represented indigent clients charged with armed robbery, attempted murder, drug sales, and other felony offenses. Handled all
aspects of litigation in New York Supreme and Criminal Courts. Served ag co-counsel at a dispositive bearing on a motion to

suppress statements in a second-degree murder case. Conducted five felony jury trials, one misdemeanor jury tial, and more
than ten hearings on motions to dismiss and suppress. Atended National Ceiminal Defense College in Macon, Georgia.

U.S. DISTRICT COURT, The Honorabte Nina Gershon, Brooklyn, NY December 1997-March 1999
Law Clerk

Assisted judge in preparing for oral arguments and in drafting written opinions. Worked on civil and criminal cases covering a
wide range of topics, including constitutional, contracts, civil rights and habeas law.

COMMITTEE FOR PUBLIC COUNSEL SERVICES, Cambridge, MA September 1995-October 1997

Staff Attorney

Represented indigent clients charged with felony and misdemeanor offenses in all aspects of litigation in Middlesex Superior
and Hast Cambridge District Courts. Conducted eight jury trials, three bench trials and multiple hearings on motions to
dismiss and suppress. Served as co-counsel in attempted murder case,

EDUCATION
HARVARD LAW SCHOOL, Cambridge, MA 1995-}.D.

Honors: cu tanrle
Kaufman Fellowship for outstanding public interest work, 1995 and 1996

Activities: Civil Rights-Civil Liberties Law Review, Executive Editor
Asticle: “Safe Enough to Jearn: Placing an Affirmative Duty of Protection on Public Schoots under 42 U.8.C. §1983," 30
Harvard Civil Rights-Civit Liberties Law Review 169 (1995).

WESLEYAN UNIVERSITY, Middletown, CT 1991-B.A.
Degree in history with hanors

UNIVERSIDAD IBEROAMERICANA, Mexico City, Mexico Spring Semester 1990

Coursework in Latin American literature and history. All courses conducted in Spanish.

OTHER

Member of New York and Massachuserts bars

Admitted in the Second Circuit and the Southern and Eastern Districts of New York
Board Vice Chair, National Dance Institute

Proficient in Spanish
